DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to the Application filed May 15, 2020, in which Claims 1-18 are currently pending.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 7, 8, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “including expansion panels”. The claim is indefinite as it is unclear if Applicant is intending to claim additional expansion panels or if Applicant meant to refer to the single “expansion panel” previously claimed in Claim 5. Claim 7 is rejected as best understood by examiner.



Claim 18 recites the limitation "the top portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim is indefinite as there is no prior top portion claimed in the Claims upon which Claim 18 depends. After a full review of Applicant’s disclosure, it appears Applicant may have meant for Claim 18 to depend from Claim 17, instead of 14, as “a top portion” is recited in Claim 17. The claim will be interpreted as depending from Claim 17, as best understood by examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




2.	Claim(s) 5-6, 9-11, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2016/0353829).
Regarding Claim 5, Chen discloses a boot comprising: a sole (1); an upper (2), the upper includes a foot covering portion (22) connected to the sole and a lower leg covering portion (21) located above the foot covering portion (as seen in Fig.1); wherein the foot covering portion includes a toe covering portion, a heel covering portion, and an instep covering portion (as seen in Fig.1, 22 covers the entire length of the foot); wherein the lower leg covering portion includes a front portion (i.e. front portion of 21) configured to cover a portion of a user's shin, a medial side portion (i.e. medial side portion of 21) configured to cover a portion of the medial side of a user's calf and ankle, a lateral side portion (i.e. lateral side portion of 21) configured to cover a portion of the lateral side of the user's calf and ankle, and a rear portion (i.e. rear portion of 21) configured to cover a portion of the rear side of the user's calf and Achilles tendon (as seen in Fig.1); and an expansion panel (6/62A,3), the expansion panel located on a side portion of the lower leg covering portion including a side panel (6; para.38) constructed of a first material and an expansion insert (3; para.37) constructed of a second material, wherein the expansion insert connects at least a portion of the periphery of the panel to the lower leg covering portion (21) of the boot (as seen in Fig.1 & 2), the second material (para.37) being more resilient (i.e. as it is elastic) than the first material (para.2 & 38; i.e. which is not elastic).



Regarding Claim 9, Chen discloses a boot of claim 5, wherein the expansion insert (3) forms an arched shaped configuration along a periphery edge of the panel (as seen in Fig.1).

Regarding Claim 10, Chen discloses a boot of claim 5, wherein the first material is inelastic (para.2 & 38).

Regarding Claim 11, Chen discloses a boot of claim 5, wherein the first material is leather (para.2 & 38).

Regarding Claim 14, Chen discloses a boot of claim 5, wherein the side panel (6) includes a front portion, an upper portion, a rear portion, and a bottom portion (as seen in the annotated Figure below).

    PNG
    media_image1.png
    425
    601
    media_image1.png
    Greyscale


Regarding Claim 15, Chen discloses a boot of claim 14, wherein the bottom portion is connected to the foot covering portion (22), wherein the connection (i.e. permanent stitching) between the bottom portion and the foot covering portion is inelastic (para.38; as seen in Fig.2 & annotated Figure above).

Regarding Claim 16, Chen discloses a boot of claim 14, wherein the front portion and rear portion of the panel are connected to the lower leg portion (21) via the expansion insert (3)(as seen in Fig.2 & annotated Figure above).

Regarding Claim 17, Chen discloses a boot of claim 16, wherein the expansion insert (3) extends below a top portion of the instep portion of the foot covering portion (22)(as seen in Fig.2; 3 extends below the top portion of the instep of 22).

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 378,988) in view of Chen (US 2016/0353829).
Regarding Claim 1, Warren discloses a boot comprising: a sole (as seen in Fig.1); an upper, the upper (A) includes a foot covering portion (B) connected to the sole and a lower leg covering portion (C & D) located above the foot covering portion (as seen in Fig.1); wherein the foot covering portion includes a toe covering portion, a heel covering portion, and an instep covering portion (as seen in Fig.1, B covers the entire length of the foot); wherein the lower leg covering portion includes a front portion (i.e. center of C) configured to cover a portion of a user's shin, a medial side portion (i.e. medial portion of C & D) configured to cover a portion of the medial side of a user's calf and ankle, a lateral side portion (i.e. lateral portion of C & D) configured to cover a portion of the lateral side of the user's calf and ankle, and a rear portion (i.e. center of D) configured to cover a portion of the rear side of the user's calf and Achilles tendon; expansion panels (E & adjacent portions of C or D) on each of the lateral and medial side portions of the lower leg covering portion (Pg.1, lines 48-51), wherein each expansion panel includes a side panel (C or D) and an expansion insert (E) constructed of an elastic material (Pg.1, lines 48-51); wherein each expansion insert forms an arched shaped configuration along a peripheral edge of the side panel (as seen in Fig.1); and wherein a portion of each expansion insert extends below at least a portion of the instep covering portion (of B) defining an expandable instep portion (as seen in Fig.1; Pg.1, lines 48-51, the seam allowance of E would extend below at least a portion of B when seamed together). Warren does not disclose the foot covering portion having 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the material of Warren’s foot covering portion and side panel for leather taught by Chen, as a simple substitution of one well known boot material for another, in order to yield the predictable result of providing a durable and aesthetically pleasing boot material.

Regarding Claim 2, Warren discloses the invention substantially as claimed above. Warren does not disclose wherein the circumference of the lower leg portion can be stretched at least one inch and return back to its original un-stretched state. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the elastic material of Warren to stretch at least one inch and return back to its original un-stretched state, which would allow the lower leg portion to stretch at least one inch and return back to its original un-stretched state, in order to allow easy insertion of a user’s foot and leg into the boot interior and, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. Further, Applicant has provided no criticality for the lower leg portion stretching at least one inch.

Regarding Claim 3, Warren disclose the invention substantially as claimed above. Warren does not disclose further comprising a lining, wherein the lining is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the boot of Warren to include an elastic lining, as taught by Chen, in order to provide a lining which improves the wearing comfort of the user and increases the lifespan of the boot. Warren and Chen do not specifically disclose the elastic lining is configured to stretch to allow the circumference of the lower leg portion to increase at least one inch. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed an elastic material, such as the elastic lining of Chen, to stretch at least one inch, in order to allow easy insertion of a user’s foot and leg into the boot interior and, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. Further, Applicant has provided no criticality for the lining stretching at least one inch.

Regarding Claim 4, Warren discloses the invention substantially as claimed above. Warren does not disclose wherein at least a top portion of the expandable instep portion can be displaced at least 0.25 inch from its original un-stretched state. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the elastic material of Warren to .

4.	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0353829) in view of Warren (US 378,988).
Regarding Claim 7, Chen discloses the invention substantially as claimed above. Chen does not disclose in the embodiment of Figure 1 the boot including expansion panels on both the lateral side portion and medial side portion of the lower leg covering portion of the boot. However, Warren teaches a boot including expansion panels (E) on both the lateral side portion and medial side portion of a lower leg covering portion (C & D) of the boot (Pg.1, lines 48-51).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the boot of Chen to include expansion panels on both the lateral side portion and medial side portion of the lower leg covering, as taught by Warren, in order to provide a boot having additional expansion panels for allowing easy insertion of a user’s foot and leg into the boot interior and increased flexibility near the ankle joint of the user for enhanced range of motion.

Regarding Claim 8, When in combination Chen and Warren teach a boot of claim 7, wherein the expansion insert (E of Warren) located on the front portion of the lateral side expansion panel and the front portion of the medial side expansion panel extends below at least a portion of the instep covering portion thereby defining an expandable instep portion there between (Warren: as seen in Fig.1; Pg.1, lines 48-51, the seam allowance of E would extend below at least a portion of B, i.e. Chen’s 22, when seamed together).

5.	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0353829).
Regarding Claim 12, Chen discloses the invention substantially as claimed above. Chen does not disclose wherein the second material can be stretched to at least 150% of its original dimension and naturally return back to its original dimension. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the elastic material of Chen to stretch at least 150% of its original dimension and naturally return back to its original dimension, in order to allow easy insertion of a user’s foot and leg into the boot interior. Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. Further, Applicant has provided no criticality for the second material stretching at least 150% of its original dimension and naturally return back to its original dimension.

.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN E LYNCH/Primary Examiner, Art Unit 3732